DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The Preliminary Amendment file October 4, 2018, has been received and entered.
Claims Status
Claims 1-16 are pending.  Claims 1-4 and 6-9 are original.  Claims 5 and 10 are currently amended.  Claims 11-16 are new.  Claims 1-16 are presented for examination on the merits.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
			 Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 18, 2018, and April 11, 2019, were filed and received. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 102((a)(1) or (a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2015/1511868A1 WIPO/PCT (aka WO), cited on enclosed PTO-1449 Form filed December 18, 2018, as ref. AL  and enclosed PTO-892 Form as English translation, referenced as U which is available online at the link indicated and referenced as U on enclosed PTO-892 Form.  Note the WO reference is considered to be more than a year before the .
 Claims are drawn to method for production of protein comprising culturing cells in suspension in a medium composition comprising a nanofiber and cells in a state of being attached to nanofibers.
WO teaches method for production protein comprising culturing cells in suspension in a medium composition comprising a nanofiber and cells in a state of being attached to nanofibers, see translation in English at [26], all lines.  Adherent cells are disclosed throughout the document, note the English translation, [25], for example.  Chitin nanofibers are disclosed in medium at .0001% to 0.1% (w/v), see [26]-[27], all lines in translation.  The cells are disclosed to be cultured in a floating state which means the culture medium is stirred or in a disrupted state or condition, to inhibit the adhesion of the cells to the culture container, see abstract, all lines and translation, description, all lines, therefore.
The claims are identical to the teachings of WO and are, therefore, considered to be anticipated by the WO reference.  However, in the alternative that there is some undisclosed claimed feature then the difference is considered to be so slight as to render the claims obvious over the sole teachings of the WO document.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for method of production of protein. The method comprising culturing an adherent cell in suspension in a medium composition comprising a chitin nanofiber under physical disruption condition; and in a state of being attached to the nanofiber because WO recognized that increased protein production is obtained because adherent cells can be cultured at a high density, see entire description all lines of WO translation.  
Therefore, production of protein by such method and technique as disclosed by WO would have been expected to provide successful results.  Each of the claim features are disclosed by WO.  The 
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
No claims are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651